Dismissed and Memorandum Opinion filed November 1, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00575-CV
                                    ____________

                               EUNICE H. KIM, Appellant

                                            V.

                                 CACH, LLC, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                          Trial Court Cause No. 971805



                           MEMORANDUM OPINION

       This is an appeal from a judgment signed June 15, 2011. The clerk’s record was
filed July 8, 2011. No reporter’s record or brief was filed.

       On September 13, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before October 7, 2011, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Anderson and Christopher.




                                           2